14 N.Y.3d 812 (2010)
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
VICTOR A. DePONCEAU, Also Known as JOHN DOE, Appellant.
Mo. No. 2010-59.
Court of Appeals of New York.
Submitted January 19, 2010.
Decided April 1, 2010.
On the Court's own motion, appeal dismissed, without costs, upon the ground that no civil appeal lies from the order of the Appellate Division entered in this criminal action (see NY Const, art VI, § 3 [b]; CPLR 5601; CPL 450.90). Motion for leave to appeal dismissed upon the ground that it does not lie from the order of the Appellate Division entered in this criminal action (see NY Const, art VI, § 3 [b]; CPLR 5602; CPL 450.90). Motion for poor person relief dismissed as academic.